NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RICARDO JOSE HERDOCIA JARQUIN,                  No.    19-70266
AKA Ricardo Jose Herdocia,
                                                Agency No. A028-749-019
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 2, 2021
                                Portland, Oregon

Before: PAEZ and WATFORD, Circuit Judges, and TUNHEIM,** District Judge.


      Petitioner Ricardo Jose Herdocia Jarquin petitions for review of a final order

of the Board of Immigration Appeals (“BIA”) finding him removable pursuant to

8 U.S.C. § 1227(a)(2)(A)(iii) because of his conviction under California Penal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
                                                                          Page 2 of 4

Code § 417.8. We have jurisdiction under 8 U.S.C. § 1252 and review de novo

whether a conviction under state law constitutes a removable offense. Arellano

Hernandez v. Lynch, 831 F.3d 1127, 1130 (9th Cir. 2016). We grant the petition

and remand.

      In 2018, the Immigration Judge (“IJ”) ordered Herdocia Jarquin removed as

a person who has committed an aggravated felony under 8 U.S.C.

§ 1227(a)(2)(A)(iii), based on his conviction for a crime of violence pursuant to 8

U.S.C. § 1101(a)(43)(F). A crime of violence is “an offense that has as an element

the use, attempted use, or threatened use of physical force against the person or

property of another[.]” 18 U.S.C. § 16(a). The sole ground of removability was

Herdocia Jarquin’s 2014 conviction under California Penal Code § 417.8, which

makes it a crime to “draw[] or exhibit[] any firearm, whether loaded or unloaded,

or other deadly weapon, with the intent to resist or prevent the arrest or detention

of himself or another by a peace officer[.]” The IJ concluded that Herdocia

Jarquin’s conviction under California Penal Code § 417.8 also rendered him

ineligible for asylum and withholding of removal. See 8 U.S.C.

§ 1158(b)(2)(A)(ii); 1158(b)(2)(B)(i).

      On appeal to the BIA, Herdocia Jarquin argued that his offense under

California Penal Code § 417.8 was not a crime of violence. The BIA discerned no

basis to reverse the Immigration Judge’s decision, relying on our opinion in Reyes-
                                                                           Page 3 of 4

Alcaraz v. Ashcroft, in which we held that a conviction under California Penal

Code § 417.8 necessarily involves a threatened use of physical force and is thus a

crime of violence under 18 U.S.C. § 16(a). 363 F.3d 937, 941 (9th Cir. 2004).

      Herdocia Jarquin argues that California Penal Code § 417.8 is not a crime of

violence because it does not categorically require force against another. The

government contends that this argument is foreclosed by our holding in Reyes-

Alcaraz. However, in Reyes-Alcaraz we did not consider whether a conviction

under California Penal Code § 417.8 required the use or threatened use of physical

force against another, and therefore, that case is not precedential for the question

Herdocia Jarquin raises here. See, e.g., Morales-Garcia v. Holder, 567 F.3d 1058,

1064 (9th Cir. 2009); Sakamoto v. Duty Free Shoppers, Ltd., 764 F.2d 1285, 1288

(9th Cir. 1985) (“[U]nstated assumptions on non-litigated issues are not

precedential holdings binding future decisions.”).

      To determine whether a conviction under state law constitutes a crime of

violence, we apply the categorical approach from Taylor v. United States, 495 U.S.

575 (1990). Flores-Vega v. Barr, 932 F.3d 878, 882 (9th Cir. 2019). Under the

categorical approach, the court examines the state statute to determine whether it

“categorically fits within the generic federal definition of a corresponding

aggravated felony.” Moncrieffe v. Holder, 569 U.S. 184, 190 (2013) (quotation

omitted). In determining the scope of a crime of conviction, we are bound by state
                                                                           Page 4 of 4

courts’ interpretation of state criminal statutes. See United States v. Flores-

Cordero, 723 F.3d 1085, 1087 (9th Cir. 2013), as amended on denial of reh’g,

(Oct. 4, 2013). “State cases that examine the outer contours of the conduct

criminalized by the state statute are particularly important because ‘we must

presume that the conviction rested upon [nothing] more than the least of th[e] acts

criminalized.’” United States v. Strickland, 860 F.3d 1224, 1226–27 (9th Cir.

2017) (quoting Moncrieffe, 569 U.S. at 190–91).

      Since Reyes-Alcaraz, California courts have concluded that California Penal

Code § 417.8 can be violated even when the offender seeks only to harm himself.

See, e.g., People v. Thong Ngot Sang, No. F042554, 2004 WL 1067962 at *5 (Cal.

Ct. App. May 13, 2004) (unpublished); People v. Lawhead, No. C072151, 2015

WL 1524585 at *2 (Cal. Ct. App. Apr. 3, 2015) (unpublished). Thus, California

courts have applied California Penal Code § 417.8 to a broader range of conduct

than “the use, attempted use, or threatened use of physical force against the person

or property of another.” 18 U.S.C. § 16(a) (emphasis added). Accordingly, a

conviction under § 417.8 is not a categorical crime of violence, and is therefore not

a removable offense pursuant to 8 U.S.C. §§ 1227(a)(2)(A)(iii) and 1101(a)(43)(F).

      PETITION GRANTED AND REMANDED.